Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 7-20 are currently under examination, wherein no claim has been amended in applicant’s reply filed on December 16, 2020.  Applicant’s election of Invention II, Claims 7-20, with traverse in the reply is acknowledged.  The non-elected Invention I, Claims 1-6, has been withdrawn from consideration by the examiner.
The traverse is on the ground(s) that a search for both groups of claims would not pose an undue burden on the examiner. This is not found persuasive because these inventions are independent or distinct and have acquired a separate status in the art in view of their different classifications; and there would be a serious burden on the examiner if restriction is not required.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

2.	Claims 7-20 are rejected under 35 U.S.C. 102(a) as being anticipated by Lin et al. (US Pub. 2018/0230584 A1).
’ phase (e.g. Inconel 718); identifying expected crack locations on a surface of the component; applying a braze material comprising a nickel or cobalt-based superalloy and a low melt material (i.e. the binder as claimed) to the crack locations or the entire surface of the component; heating the component to a plurality of desired temperature ranges (e.g. 4 temperature ranges) for a plurality of desired dwell time periods; and cooling the component to one or more desired cooling temperature ranges for one or more desired dwell time periods wherein the braze material fills a cracks formed during the heating steps (abstract, paragraphs [0005], [0010], [0014] and [0017]-0022]). 
Conclusions
3.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Roy King can be reached on 571-272-1244.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Weiping Zhu/
Primary Examiner, Art Unit 1733


2/2/2021